Citation Nr: 1433633	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.

(The issue of whether there was clear and unmistakable error in a February 2013 Board decision, which denied service connection for a bilateral eye disorder, is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for a bilateral eye disorder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  A transcript of this hearing has been associated with the Veteran's claims folder.

The Board previously remanded this matter for additional development in August 2011 and June 2012.  The Board then denied the claim in a February 2013 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In January 2014, the Court granted a Joint Motion for Remand, which set aside the February 2013 Board decision, and remanded the matter to the Board for further adjudication consistent with the Joint Motion.

In October 2013, the Veteran filed new claims for increased ratings for hearing loss, foot disability, and tinnitus.  Those issues are REFERRED to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Inasmuch as the parties to the Joint Motion have determined that the Board relied upon an inadequate VA examination dated in October 2011 to deny the Veteran's current bilateral eye disorder claim, remand is necessary to provide the Veteran with an examination that is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

Additionally, in May 2014, the Veteran submitted additional evidence, namely 
a May 2014 statement from a private physician, and declined to waive AOJ consideration of that evidence.  The Board observes that other relevant evidence, including a July 2013 buddy statement and lay statements from the Veteran, has been submitted, but not yet considered by the AOJ.  Thus, remand is necessary so that the AOJ can consider the new evidence in the first instance.  38 C.F.R. § 20.1304.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated him for his bilateral eye disorder.  After securing the necessary release, the RO/AMC should request any relevant records identified, including ongoing treatment notes from Dr. Littlefield.  Specifically, attempts should be made to obtain and associate any records referenced by the October 2011 VA examiner, including prior optical coherence tomography results.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA eye examination.  All indicated tests and studies are to be performed, to include testing to determine the existence of any macular holes.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. 

After thoroughly reviewing the record and examining the Veteran, the examiner should list all diagnosed eye disorders identified on examination and explain whether any are congenital defects or refractive errors of the eye.  For any diagnosed eye disorder that is not a congenital defect or refractive error, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current eye disorder is related to active military service, including gazing at the sun to gauge the time. 

In providing the opinion, the examiner should specifically address the private December 2007 report, and June 2008, June 2009 and July 2010 VA notations of a small foveal cyst in the left eye and/or "small MH," as well as the October 2009 private specialist's opinion that the Veteran's macular findings are consistent with his history and that it is plausible that gradual vision loss is consistent with "old retinal phototoxicity."  The examiner should explain the reasons for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of 
the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


